James J. Sweeney, Judge,
concurring.
{¶ 17} I concur with the majority for the reason that the trial court, pursuant to a direct order from this court, addressed the issue of plaintiffs request for declaratory judgment. Specifically, we remanded this matter to the trial court on January 19, 2010, with the following instructions:
{¶ 18} “Sua sponte, this appeal is remanded to the trial court for clarification of:
{¶ 19} “1. The disposition of plaintiffs claims against defendants/Rupers;
*352{¶ 20} “2. The disposition of the Rupers’ claims against the new party defendants.”
{¶ 21} After responding to our directive, the trial court returned the matter to us on January 29, 2010. Apparently satisfied with the trial court’s response, this court proceeded to the merits of the appeal. When this distinguishing factor is considered, it does not appear that the initial decision rendered by the three-judge panel in this case created any conflict in our district as to the law applicable to final, appealable orders. To that extent, I concur with the majority.